Citation Nr: 0207410	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from August 
1969 to May 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's left knee disability is manifested by 
complaints of pain, giving away, crepitus and swelling.  
Range of motion is from 0-140 degrees.  

3.  The veteran has X-ray evidence of arthritis and objective 
evidence of pain on motion of the left knee, which is 
additional disability beyond his evaluation under Diagnostic 
Code 5257.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261 (2001).  

2.  The criteria for a 10 percent evaluation for a left knee 
disability due to arthritis and pain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001): Lichtenfels v. 
Derwinksi, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VAOPGCPREC 23-97, VAOPGCPREC 9-98.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.  In this regard, the Board notes that VA 
fulfilled its duty to assist the appellant by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The veteran's 
service medical records and his medical treatment records 
have been obtained.  The veteran has been afforded VA 
examinations.  The statement of the case and supplemental 
statement of the case provided to the veteran and his 
representative, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  It is noted that the veteran's representative 
requested in his June 2002 statement that the veteran undergo 
a VA examination to evaluate his left knee disability.  The 
Board finds that the medical evidence of record, including 
the VA examinations conducted during the appeal, is adequate 
to evaluate the left knee disability.  In that regard, the 
veteran's history has been documented as well as the 
objective findings, and diagnoses have been rendered.  In 
addition, diagnostic tests have been provided.  Thus, in 
light of the above, the Board concludes that proper 
development has been conducted and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran was granted service connection for a left knee 
disability in January 1972.  At that time, a 10 percent 
evaluation was assigned.  The service medical records showed 
treatment on several occasions for left knee complaints, and 
dislocation of the left knee was noted.  On VA examination in 
1971, hypermobility of the left knee was shown.  The 
ligaments were stable.  

The veteran was examined by VA in April 1998.  It was noted 
that he was working in an office.  He complained of a painful 
left knee, and reported that if he did excessive long 
distance walking he got more pain.  He stated that exercising 
was difficult because the left knee would swell, and that 
sometimes the knee gave out.  Examination showed that he 
walked well, and that he complained of pain when squatting.  
The examiner stated that there was normal alignment, with no 
swelling or effusion.  Patellar position was normal, and 
compression of the patella was not painful.  The veteran was 
noted to complain of tenderness anteriorly and laterally on 
the left leg.  McMurray, Drawer and Lachman tests were 
negative.  Range of motion was from 0 to 140 degrees.  It was 
noted that X-rays were normal.  The diagnosis was, chronic 
left knee pain without any evidence of arthritis or internal 
derangement.  

On VA examination in July 1999, it was noted that the veteran 
was currently employed and that he had complaints of knee 
pain, as well as of swelling with activity.  On examination, 
it was noted that he had squatting without pain.  The knees 
were normally aligned, and there was no swelling.  Patellar 
position was normal, and compression was not tender. There 
was no joint line tenderness.  Range of motion was from 0 to 
140 degrees.  X-rays were noted to appear normal.  It was 
stated that a bone scan study found probable degenerative 
changes involving the knees. 

Private medical records received at the RO in August 2000, 
show treatment in April 2000, wherein it is noted that X-rays 
of the knees showed patellofemoral arthritis.  Range of 
motion of the left knee was full.  Internal derangement, 
bilateral knees was diagnosed.  An MRI scan of the left knee 
was performed that same month after the veteran complained of 
left knee pain.  Among the findings was, mild subchondral 
cystic probable degenerative change involving the proximal 
left tibia.  In July 2000, examination showed pain with 
medial McMurray's.   It was stated that the veteran had 
medial joint pain.  The impression was, internal derangement 
bilateral knees.   

The veteran's disability of the left knee is rated under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  

Code 5003, degenerative arthritis, also provides that when 
limitation of motion is noncompensable, a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

Other Codes showing the criteria for disabilities of the knee 
and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263 (2001).  Diagnostic Code 5256 provides for ankylosis 
of the knee.  Under this Code, favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  When the knee is fixed in flexion between 20 
degrees and 45 degrees, a 50 percent rating is assigned.  A 
60 percent rating is warranted for extremely unfavorable 
ankylosis, with the knee fixed in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  This code would not apply here since the veteran's 
left knee is not shown to be ankylosed.  

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  
The record does not reflect that the veteran has semilunar 
cartilage that is dislocated.  Under Diagnostic Code 5259, a 
10 percent rating is assigned for cartilage, semilunar, 
removal of, symptomatic.  This Code does not provide for a 
disability rating in excess of 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2001).  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Diagnostic Code 5261 provides 
for limitation of the extension of the leg.  When there is 
limitation of extension of the leg to 5 degrees, a zero 
percent rating is assigned; when the limitation is to 10 
degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; 
when extension is limited to 30 degrees, 40 percent is 
assigned; and when it is limited to 45 degrees, 50 percent is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
veteran has been found to have full range of motion of the 
left knee, the VA examiner most recently having found flexion 
to 140 degrees and extension to 0 degrees.  The Board notes 
that full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West Supp. 
2001).

Based upon a thorough review of the medical evidence, the 
Board finds that the veteran's left knee disorder is not 
manifested by more than mild symptomatology.  For example, 
the July 1999 VA examiner noted that both knees normally 
aligned with no swelling.  Thus, the veteran does not meet or 
nearly approximate the criteria for a disability rating in 
excess of 10 percent under Diagnostic Code 5257.  Neither 
does he qualify for an increased evaluation under any other 
potentially applicable Code.  When reviewing the criteria 
under any of the potentially applicable Codes, the Board 
finds that there is no basis for an increased rating beyond 
the currently assigned 10 percent for the left knee 
disability.  

As noted, the veteran reports painful motion of the left 
knee.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") expounded 
on the evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based upon limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based upon 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating increased rating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic codes predicated upon 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  As noted, the veteran has been evaluated under a 
diagnostic code not predicated upon limitation of motion as 
to the left knee.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and the analysis required under DeLuca, are not for 
application when considering that knee.    

With respect to limitation of motion, the Board notes that 
the medical evidence does not show flexion limited to 15 
degrees or less, nor extension limited to 20 degrees or more.  
On all examinations noted above, the veteran's range of 
motion of the left knee was noted to be full (0-140).  Thus, 
the veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261.  

In the instant case, the Board notes that the medical 
evidence clearly shows that the veteran experiences left knee 
pain.  He has complained of pain consistently according to 
the medical evidence.  Objective evidence of pain has been 
documented on examination, notably in April 1998, and in July 
2000.  In addition, degenerative arthritis has been confirmed 
by X-ray evidence.  Based on the foregoing, as well as 
VAOPGCPREC 23-97 and 9-98, the Board finds that the veteran 
is entitled to a separate rating of 10 percent for arthritis 
of the left knee under Diagnostic Code 5003.  The Board notes 
that the Court held in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "[r]ead together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 thus state that painful motion of a 
major joint or groups of joints caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion." 
See also Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  There are no records indicating hospitalization, 
and the veteran has reported that he is employed.  While he 
reports discomfort, there is no showing that his employment 
is interfered with beyond that contemplated by the rating 
assigned.  Thus, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation beyond 10 percent for a left knee 
disability is denied.  

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

